I concur in the result, but upon the grounds that the contract is one of consignment, as held by the trial judge.
It is as truly a consignment as the contracts before us inEilers Music House v. Fairbanks, 80 Wn. 379, 141 P. 885;Eilers Music House v. Archer, 81 Wn. 698, 142 P. 453, andLloyd v. MacCallum-Donahoe Co., 127 Wn. 180, 219 P. 849, with which the court *Page 627 
should be consistent and none of which are discussed in the majority opinion.
It is a somewhat flimsy pretext upon which the decision is based.